Citation Nr: 1039189	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  07-23 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran is competent for Department of Veterans 
Affairs (VA) benefits purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
that decision, the RO confirmed that the Veteran was not 
competent to handle the disbursement of funds.

In his July 2007 substantive appeal, the Veteran requested a 
hearing before the Board in Washington, D.C., and one was 
scheduled for July 2010.  As the Veteran did not appear for the 
hearing and did not offer an explanation as to why he failed to 
do so, his hearing request is considered withdrawn.  See 
38 C.F.R. § 20.704(d) (2010).


FINDING OF FACT

The Veteran's symptoms, including cognitive impairment and 
paranoid schizophrenia, cause him to lack the mental capacity to 
contract or to manage his affairs, including the disbursement of 
funds without limitation.  


CONCLUSION OF LAW

The Veteran is not competent for the purpose of receiving direct 
payment of his VA benefits.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.353 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) 

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326.  

The VCAA revised VA's obligations insofar as notifying a claimant 
of the type of evidence needed to substantiate a claim - 
including apprising him of whose specific responsibility, his or 
VA's, it is for obtaining the supporting evidence, and giving him 
an opportunity to submit any relevant evidence in his possession.  
There is also a requirement that VCAA notice, to the extent 
possible, be provided prior to initially adjudicating the claim 
(in the interest of fairness), and that VA explain why, on 
occasions when this is not done, it is nonetheless nonprejudicial 
and therefore, at most, harmless error.  In order for the Court 
to be persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) ("Pelegrini II"); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

There are certain situations, however, when the VCAA does not 
apply.  The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law, and not the underlying facts 
or development of the facts are dispositive in a case, the VCAA 
can have no effect on the appeal.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. 
App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA not applicable where law, not factual evidence, is 
dispositive).  Moreover, VA's General Counsel has held that the 
notice and duty to assist provisions of the VCAA are not 
applicable to a claim, as here, where it cannot be substantiated 
because there is no legal basis for it, or because the undisputed 
facts render the claimant ineligible for the claimed benefit.  
See VAOPGCPREC 5-2004 (June 23, 2004).  

In this case, the Board observes that VCAA notice is not required 
because the issue presented involves a claim which cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (holding that, where the law and not the 
evidence is dispositive, the Board should deny the claim on the 
ground of the lack of legal merit or the lack of entitlement 
under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit).  As will be explained below, because the VCAA 
applies only to claims for benefits under chapter 51 of title 38 
of the U.S. Code, and an applicant for restoration of competency 
such as the Veteran is not seeking benefits under chapter 51, 
but, rather, is seeking a decision regarding how his benefits 
will be distributed under chapter 55, the VCAA is inapplicable in 
this case.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).
 
Nevertheless, the Board adds that general due process concerns 
have been satisfied in connection with this appeal.  See 38 
C.F.R. § 3.103 (2010).  The appellant has been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  Therefore, further discussion of the VCAA is not 
required.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  

Legal Criteria

Under VA regulations, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his or her own affairs, including 
disbursement of funds without limitation. 38 C.F.R. § 3.353(a).

Rating agencies are authorized to make official determinations of 
competency and incompetency for the purpose of existing laws, VA 
regulations and VA instructions. Such determinations will be 
controlling for purposes of direct payment of current benefits. 
38 C.F.R. § 3.353(b).

Unless the medical evidence is clear, convincing, and leaves no 
doubt as to the person's incompetency, the rating agency will not 
make a determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c).  Determinations as to 
incompetency should be based upon all evidence of record, and 
there should be a consistent relationship between the percentage 
of disability, facts relating to commitment or hospitalization, 
and the holding of incompetency.  Id.

There is a presumption in favor of competency.  Where reasonable 
doubt arises regarding a beneficiary's mental capacity to 
contract or to manage his affairs, including the disbursement of 
funds without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

Analysis

In this case, the Board finds that that the appellant is not 
competent to manage disbursement of funds.  He is in receipt of 
service connection for service connection for chronic paranoid 
schizophrenia, rates 100 percent disabling.  He has been 
hospitalized several times due to his service-connected 
psychiatric disability including as a result of involuntary 
commitment.  He has been rated as incompetent to manage his own 
funds since February 1990.  The December 2006 VA examiner found 
that the Veteran's score on a test for organic brain damage found 
that the Veteran was in the severely impaired range and 
intellectual functioning tests showed low to below average 
scores; the VA examiner found that the Veteran was unlikely to 
have difficulty coping with simple money management tasks.  
Moreover, the VA examiner found that the Veteran's paranoid 
schizophrenia was chronic, and resulted in severe psychosocial 
and occupational impairment; his current functioning was 
dependent on medication compliance.  The more recent June 2009 VA 
examination report showed that the Veteran had also been 
diagnosed with elevated cholesterol, nicotine dependence, 
hypertension, and degeneration of the lumbosacral spine.  The VA 
examiner, following review of the Veteran's VA treatment records 
and mental status examination, concluded that the Veteran's 
schizoaffective disorder, combined with the Veteran's inability 
to comply with appointments or provide a list of expenses, 
indicated that the Veteran was unable to manage his finances.  
The VA examiner also noted that the Veteran was unable to work 
and had a restricted social network.  

As the VA psychiatrist from the December 2006 VA examination and 
the VA psychologist from the June 2009 VA examination explained 
the reasons for their opinion after a comprehensive and accurate 
discussion of the evidence of record, these opinions, based on 
the Veteran's cognitive impairment, psychiatric symptoms, and 
lack of support structure, are entitled to significant probative 
weight and constitutes clear and convincing evidence that leaves 
no doubt as to the Veteran's incompetency.  See 38 C.F.R. § 
3.353(c).  Cf. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008) (most of the probative value of a medical opinion 
comes from its reasoning).

The above evidence reflects that the Veteran symptoms, including 
cognitive impairment and chronic paranoid schizophrenia, cause 
him to lack the mental capacity to contract or to manage his 
affairs, including the disbursement of funds without limitation.  
The Board has considered the Veteran's statements to VA personnel 
that his money is being stolen from him and that he is able to 
manage his funds, but is being taken advantage of by his 
fiduciary.  Accepting the Veteran's statements as credible, the 
Board notes that the Veteran's inability to provide expense and 
payment information is not the only or primary basis of the 
conclusions that he is not competent.  Thus, these facts do not 
undercut the repeated findings and probative medical opinions 
above indicating that the Veteran's symptoms cause him to lack 
the mental capacity to contract or to manage his affairs, 
including the disbursement of funds without limitation.  The 
Board further notes that the treatment records do not suggest a 
return to competency to handle funds.  At best, there is a 
repeated notation that insight and judgment are impaired, and 
that the Veteran's medications merely help the Veteran's 
hallucinations.  The medical conclusions support the prior 
determination that the appellant is not competent.

The Board has also broadly considered the pleadings to include 
the appellant's belief that he is competent.  However, the 
observations and opinions of skilled medical professionals are 
far more probative than the appellant's self assertion of 
competency.  The most probative evidence is clear, convincing and 
leaves no doubt.

For the foregoing reasons, there is a preponderance of the 
evidence (rising to the level of clear, convincing and leaving no 
doubt) which indicates that the Veteran is not competent for the 
purpose of receiving direct payment of his VA benefits.  The 
benefit-of-the-doubt doctrine is therefore not for application, 
and the request to restore competency must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Restoration of competency is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


